DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven Hoffberg (Reg. No. 33511) on 11/03/2021.The application has been amended as follows: 

1.	(Currently Amended)	A local software deployment system, comprising:
a transport case;
a power supply, within the transport case;
a plurality of electronic devices each comprising a rechargeable battery, configured to fit within the transport case, each respective electronic device having a first state wherein a respective electronic device is maintained within the transport case, and connected to a circuit for recharging the rechargeable battery from the power supply, and a second state wherein the respective electronic device is disconnected from the circuit, removed from the transport case, and available for mobile use as a mobile ad hoc network transceiver powered by the rechargeable battery, the plurality of electronic devices being configured to together form a mobile ad hoc network; and
a local area network server comprising an IEEE 802.11 wireless network interface, within the transport case, configured to:

redirect an incoming request received through the IEEE 802.11 wireless network from a requestor comprising a smartphone to customized web page generated by the local area network server information included within the request ;

present an option, on the customized web page  from the local area network server, selectively dependent on the customization of the customized web page; and local area network server; and
download the file from the local area network server.

first web page, and the option is presented through the IEEE 802.11 wireless network, on the redirected customized web page distinct from the first web page.

3.	(Cancelled).

4.	The local software deployment system according to claim 1, wherein the file comprises an executable program.

5.	(Currently Amended)	The local software deployment system according to claim 4, wherein the executable program comprises software selectively authenticated for a respective type of electronic device.

6.	(Currently Amended)	The local software deployment system according to claim 4, wherein the executable program comprises software selectively authenticated for a respective requestor [[user]].

7.	(Currently Amended)	The local software deployment system according to claim 1, wherein 

8.	(Cancelled).

9.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the transport case is compliant with ATA spec 300.

10.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the transport case is compliant with Fed Std 101C.

11.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the transport case is compliant with MIL-STD-810F.

12.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the power supply comprises a rechargeable battery.

13.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the power supply comprises an AC power entry module.

14.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the power supply comprises a 10-24 VDC input.

15.	(Currently Amended)	The local software deployment system according to claim 1 [[8]], wherein the respective electronic devices each communicate with the smartphone using a Bluetooth communications .

16.	(Currently Amended)	A mobile deployment system, comprising:
a transport case;
a power supply within the transport case;
a plurality of slots within the transport case, each slot configured to receive and release a respective electronic device and having an interface for charging, from the power supply, a rechargeable battery in the respective electronic device comprising a mobile ad hoc network transceiver powered by the rechargeable battery, the plurality of electronic devices being configured to together form a mobile ad hoc network; 
an IEEE 802.11 wireless network access point; and
local area network server, configured to: 
communicate directly with the plurality of electronic devices through the respective interfaces for each of the plurality of slots; 
communicate indirectly with the plurality of devices through respective smartphones; 
redirect incoming requests received through the IEEE 802.11 wireless network access point to a respective customized web page, selectively customized based on information provided by respective smartphone making a respective request, each respective customized web page comprising an option to download a configuration file from the local area network server for communication with a respective electronic device associated with the respective smartphone, selectively dependent on the customization of the customized web page, to provision the respective electronic device to act as a node of a mobile ad hoc network comprising the plurality of electronic devices; and
download the configuration file to the respective smartphone upon selection of the option.

17.	(Currently Amended)	The mobile deployment system according to claim 16, further comprising a plurality of the respective electronic devices, interfaced within [[a]] the respective plurality of slots within the transport case 

18.	(Currently Amended)	The mobile deployment kit according to claim 17, wherein the transport case further comprises a power entry module selected from one or more of the group consisting of a 10-24 VDC power entry module and an AC power entry module, configured to receive external power and to energize the power supply.

19.	(Original)	The mobile deployment kit according to claim 18, wherein the power supply comprises a rechargeable battery.

20.	(Cancelled).

21.	(New)	A local software deployment method, comprising:
providing a local server associated with an IEEE 802.11 wireless network interface within a transport case having a power supply, the transport case further comprising a plurality of slots configured to receive a plurality of electronic devices, each respective electronic device comprising a rechargeable battery, and being to fit within a respective slot in the transport case, each respective electronic device having a first state wherein a respective electronic device is maintained within the slot in transport case, and connected to a circuit for recharging the rechargeable battery from the power supply, and a second state wherein the respective electronic device is disconnected from the circuit, removed from the slot in transport case, and available for use as a mobile ad hoc network transceiver powered by the rechargeable battery, the plurality of electronic devices being configured to together form a mobile ad hoc network; and
redirecting an incoming request received through the IEEE 802.11 wireless network interface from a requestor comprising a smartphone to a customized web page generated by the local area network server, selectively customized based on information included within the request;
presenting an option, on the customized web page, to download a file comprising provisioning information for interaction of a respective requestor and a respective electronic device from the local area network server, selectively dependent on the customization of the customized web page, dependent on an object content associated with the customized web page, through the wireless network, to download a file from the local area network server; and
downloading the file from the local area network server.

22.	(New)	The local software deployment method according to claim 21, wherein: 
the incoming request is to a first web page, and the option is presented on the redirected customized web page distinct from the first web page; and
the file comprises an executable program, selectively authenticated for a respective electronic device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a power supply, within the transport case;
a plurality of electronic devices each comprising a rechargeable battery, configured to fit within the transport case, each respective electronic device having a first state wherein a respective electronic device is maintained within the transport case, and connected to a circuit for recharging the rechargeable battery from the power supply, and a second state wherein the respective electronic device is disconnected from the circuit, removed from the transport case, and available for mobile use as a mobile ad hoc network transceiver powered by the rechargeable battery, the plurality of electronic devices being configured to together form a mobile ad hoc network; and
a local area network server comprising an IEEE 802.11 wireless network interface, within the transport case, configured to:

a file comprising provisioning information for interaction of a respective requestor and a respective electronic device from the local area network server, selectively dependent on the customization of the customized web page; and receive a request from the device, dependent on an object content associated with the customized web page or uniform resource locator, through the wireless network, to download a file from the local area network server; and download the file from the local area network server.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,16 and 21.Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468